Case 4:20-cr-00455 Document 59 Filed on 09/15/21 in TXSD Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
VS. : No. 4:20-cr-00455
ZHENGDONG CHENG :

BOND FORFEITURE AGREEMENT
Pursuant to the Order Setting Conditions of Release entered in this case
on August 10, 2021 (DE 52), for and in consideration of bond being set by
the Court for Defendant ZHENGDONG CHENG, in his capacity as Defendant
and Grantor, and FENGYIZHU CHENG, in her capacity as a third-party surety
and grantor, hereby undertake the following obligations, understand, warrant,
and agree to a security bond by the posting of certain real property as follows:
1. ZHENGDONG CHENG and FENGYIZHU CHENG, husband
and wife, warrant that they are the sole record owners and titleholders of the
following real properties, hereinafter described as “subject property”:
a) The real property located at 2417 Norham Dr., College Station, Texas,
with a legal description of LOT TWO (2), BLOCK THREE (3),
CASTLEGATE SUBDIVISION SECTION 9, CITY OF COLLEGE
STATION, ACCORDING TO PLAT THEREOF RECORDED IN
VOLUME 4820, PAGE 94 OF THE OFFICIAL RECORDS OF
BRAZOS COUNTY;

b) The real property located at 610 Hartford Dr., College Station, Texas,
Case 4:20-cr-00455 Document 59 Filed on 09/15/21 in TXSD Page 2 of 6

with a legal description LOT ONE (1), BLOCK ELEVEN (11),
WESTFIELD ADDITION PHASE 3, CITY OF COLLEGE
STATION, ACCORDING TO PLAT THEREOF RECORDED IN
VOLUME 4444, PAGE 283 OF THE OFFICIAL RECORDS OF
BRAZOS COUNTY, TEXAS;

c) The real property located at 3805 Westfield Dr., College Station,
Texas, with a legal description LOT FIFTEEN (15), BLOCK (1),
WESTFIELD ADDITION PHASE 1, CITY OF COLLEGE
STATION, ACCORDING TO THE PLAT THEREOF RECORDED
IN VOLUME 3653, PAGE 246, OFFICIAL RECORDS, BRAZOS
COUNTY, TEXAS;

d) The real property located at 715 Pasler St., College Station, Texas,
with a legal description LOTS TWENTY-SEVEN (27), TWENTY-
EIGHT (28) AND TWENTY-NINE (29), JOE PASLER'S
SUBDIVISION, CITY OF COLLEGE STATION, ACCORDING TO

PLAT THEREOF RECORDED IN VOLUME 91, PAGE 583 OF
THE DEED RECORDS OF BRAZOS COUNTY, TEXAS.

2. ZHENGDONG CHENG and FENGYIZHU CHENG received a
copy of theCourt's Order Setting Conditions of Release and understand its terms
and conditions.

3. .ZHENGDONG CHENG and FENGYIZHU CHENG understand
and agree that the Defendant will be subject to the terms and conditions of
the Order Setting Conditions of Release until the first of any of the following
events: (a) Defendant surrenders to serve his sentence; (b) Defendant is taken

into custody by order of the Court in the above-captioned matter; (c) the
Case 4:20-cr-00455 Document 59 Filed on 09/15/21 in TXSD Page 3 of 6

above-captioned matter is dismissed against the Defendant in its entirety; or
(d) judgment of acquittal is entered in the above captioned matter in
Defendant’s favor..

4. ZHENGDONG CHENG and FENGYIZHU CHENG agree that
publicly docketed filings in the above-captioned matter constitute adequate
notice to each of them as sureties of all judicial proceedings in the case,
including any modifications to the Court's Order Setting Conditions of
Release.

5. ZHENGDONG CHENG and FENGYIZHU CHENG understand
and agree that this Bond Forfeiture Agreement extends and applies to any
modified Order Setting Conditions of Release entered by the Court in the
above-captioned matter.

6. ZHENGDONG CHENG and FENGYIZHU CHENG agree that
their equitable interests in the subject property shall be forfeited to the United
States of America, should the Defendant fail to appear as required by the
Court, during the pendency of the Order.

7. ZHENGDONG CHENG and FENGYIZHU CHENG agree to
execute a quit claim deed in favor of the United States of America, which

deed shall be held in the custody of the Clerk of the United States District
Case 4:20-cr-00455 Document 59 Filed on 09/15/21 in TXSD Page 4 of 6

Court, Southern District of Texas, until further Order of the Court.

8. ZHENGDONG CHENG and FENGYIZHU CHENG understand
that the United States of America will seek an Order from the Court pursuant
to Federal Rule of Criminal Procedure 46, authorizing the United States of
America to record the above-described deed and take other action that may be
necessary to perfect its interest in the subject property, should the Defendant fail
to appear as required by the Court or otherwise violate any condition of the
Court's Order Setting Conditions of Release, during the pendency of the order.

9. | ZHENGDONG CHENG and FENGYIZHU CHENG understand and
agree that should the Defendant fail to appear as required by the Court's Order
Setting Conditions of Release, ZHENGDONG CHENG and FENGYIZHU
CHENG will forfeit any posted $100,000.00 cash deposit or pledge a $100,000
cash bond from an approved surety or bail bond company.

10. ZHENGDONG CHENG and FENGYIZHU CHENG agree that they
will maintain the subject property in good repair, pay all taxes and obligations
thereon when due, and will take no action which could encumber the real

property or diminish their interests therein, including any effort to sell or

otherwise convey the property without leave of Court.

11. ZHENGDONG CHENG and FENGYIZHU CHENG each
Case 4:20-cr-00455 Document 59 Filed on 09/15/21 in TXSD Page 5 of 6

declare that they read the foregoing Bond Forbearance Agreement and
understand that if they have knowingly made or submitted or caused to be |
made or submitted any false, fraudulent or misleading statement or
document in connection with this Bond Forfeiture Agreement, or in
connection with the bond set for either Defendant, they are subject to a
felony prosecution for making false statements and making a false
declaration under penalty of perjury.

12, ZHENGDONG CHENG and FENGYIZHU CHENG agree that
the United States shall file and record lis pendens in the real property records
of Brazoria County, Texas as notice of encumbrance on the subject properties.

13. ZHENGDONG CHENG and FENGYIZHU CHENG understand
and agree that failure to comply with any term or condition of this Bond
Forfeiture Agreement will constitute grounds for the United States to
request that the bond posted for the Defendant’s release be revoked and the

subject property be forfeited to the United States.
Case 4:20-cr-00455 Document 59 Filed on 09/15/21 in TXSD Page 6 of 6

I, ZHENGDONG CHENG, declare under penalty of perjury that the foregoing is
true and correct.

Signature:

Zhong bs

ZHENGDONG CHENG, Defendant

Executed onthe “3 — day of Seplinbew , 2021.

 

)

I, FENGYIZHU CHENG, declare under penalty of perjury that the foregoing is

true and correct.
Signature: ints Choe

FENGYIZHU CHENG, Third-Party Surety & Grantor

 

  

Executed on the 4-H day of | , 2021. O9/ ol / dor
